UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4101


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARRICK DEWAYNE NEWTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:08-cr-00332-JAB-1)


Submitted:   July 30, 2010                 Decided:   August 19, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, OFFICE OF THE
FEDERAL   PUBLIC   DEFENDER,  Greensboro,  North  Carolina,  for
Appellant.   Anna Mills Wagoner, United States Attorney, Michael
A. DeFranco, Assistant United States Attorney, OFFICE OF THE
UNITED   STATES   ATTORNEY,  Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Garrick Dewayne Newton appeals his conviction for being a

felon    in    possession    of   a   firearm    in    violation      of   18    U.S.C.

§ 922(g)(1) and         18 U.S.C. § 924(e). Newton contends that the

district court erred in denying his motion to suppress evidence

that was recovered from his person during an investigative stop.

We affirm.



                                         I.

     In       the   early   morning   hours     of    August    3,    2008,     Michael

Castro of the Durham Police Department responded to a dispatch

regarding an armed robbery at a Waffle House on Highway 54 in

Durham.        The   dispatch     described     the    robber    as    a   black    man

wearing a blue striped shirt and a tan baseball cap.                               Upon

arriving on the scene about three minutes later, Officer Castro

set up a perimeter while another officer canvassed the Waffle

House.     In the process of establishing a perimeter, Castro saw a

man – the current defendant – fitting the suspect’s description

on the side of the road about 50 to 100 yards from the Waffle

House, walking towards the crime scene.

        Officer Castro stopped his car and called to the defendant

to come over to his patrol car.               The defendant, Garrick Newton,

at first looked around and hesitated, but as more police cars

approached he complied.           When he reached Officer Castro, Castro

                                         2
handcuffed        him    and    asked        him    if        he   had     any      weapons      on    his

person.         The defendant said he had a gun in his waistband, which

the officer found upon frisking him.



                                                   II.

       On   appeal,          Newton    contests          the       denial      of    the    motion         to

suppress.          He    argues       that    the       totality         of    the    circumstances

surrounding        his       stop   and      frisk       did       not   establish          reasonable

suspicion that he was involved in any criminal activity.                                              This

court    reviews         a    district       court’s          findings        of     fact    during        a

suppression         hearing           for     clear            error,         while        its    legal

determinations           are    reviewed       de       novo.        See      Ornelas       v.   United

States, 517 U.S. 690, 699 (1996).                              Because the district court

denied the motion to suppress, the evidence is construed in the

light most favorable to the government.                                  See United States v.

Black, 525 F.3d 359, 364 (4th Cir. 2008).

       An investigative, or Terry, stop like that undertaken by

Officer     Castro       “is    constitutional                when    it      is    supported         by    a

reasonable and articulable suspicion that the person seized is

engaged in criminal activity.” United States v. Quarles, 330

F.3d     650,      653       (4th     Cir.     2003)           (internal           quotation      marks

omitted).         Police can undertake pat-down searches of individuals

during      a    Terry       stop     if    there        is    a     reasonable,           articulable

suspicion that the person is involved in illegal activity and

                                                    3
armed.     See United States v. Raymond, 152 F.3d 309, 312 (4th

Cir. 1998); see also United States v. Moore, 817 F.2d 1105,

1107-08 (4th Cir. 1987) (holding “brief but complete restriction

of     liberty      is      valid      under    Terry”).              Reasonable      suspicion

requires more than a “hunch” but less than probable cause, and

it may be based on the collective knowledge of officers involved

in an investigation.                  See Illinois v. Wardlow, 528 U.S. 119,

123-24 (2000) (internal quotation marks omitted).

       The existence of reasonable suspicion “does not depend on

any single factor, but on the totality of the circumstances.”

United States v. Singh, 363 F.3d 347, 354 (4th Cir. 2004).                                      In

determining         whether      an     officer       had       reasonable      suspicion      to

effectuate an investigatory stop, “we assess the relevant facts

known to the authorities and decide whether those facts, ‘from

the    standpoint         of    an    objectively      reasonable            police    officer,’

give    rise     to      reasonable       suspicion        or    probable       cause.”        Id.

(quoting       Ornelas,         517    U.S.    at     696);          see    United    States    v.

Crittendon, 883 F.2d 326, 328 (4th Cir. 1989).                                   Even factors

which, by themselves, might suggest innocent conduct can amount

to reasonable suspicion of criminal conduct when taken together.

See United States v. Perkins, 363 F.3d 317, 321 (4th Cir. 2004).

       The district court correctly concluded that based on the

totality       of     the      evidence      available          to    the    authorities       and

reasonable       inferences           that    could   be    drawn          therefrom,    Officer

                                                4
Castro had a sufficient basis to detain Newton for questioning

in connection with the reported armed robbery.                            When Officer

Castro   stopped       Newton,      he     reasonably     believed,    based       on   the

police dispatch, that a man dressed like Newton had committed

armed robbery only minutes before at the Waffle House restaurant

located 50-100 yards away.                  Additionally, when Officer Castro

called out to Newton, the defendant paused and looked around,

complying       only   when    more      police    cars   began    arriving        on   the

scene.     It was reasonable for Officer Castro to conclude that

Newton was the suspect wanted in connection with the alleged

armed robbery, despite the fact that Newton was walking toward

the Waffle House.           Furthermore, given that the reported offense

involved    a    firearm,      it    was    reasonable     for    Officer    Castro      to

suspect that Newton might be carrying a gun.                      These facts, read

in the light most favorable to the government, would lead a

police    officer      in     the    same     position     as    Castro     to    develop

reasonable suspicion for a Terry stop and search.                         Accordingly,

the district court correctly denied the motion to suppress.



                                            III.

     For the foregoing reasons, we affirm the district court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions        are     adequately     presented      in   the       materials



                                              5
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6